Trammell,
dissenting: In my opinion, the Board is without authority to decide the issues in a proceeding in which only the Commissioner is before the Board. It is well recognized that a judgment can not be entered against a deceased person and, if entered, it is void. Conceding that substitution might be made and that the executor or administrator might be made a proper party (at least, on his own motion), there has been no substitution in this proceeding. In the absence of a proper substitution of parties, it seems to me that the only alternative is by transferee proceedings.
In my opinion, there should be some one, over whom the Board has jurisdiction, before it, to whom notice should be sent giving an opportunity to be heard before a final order is entered, otherwise, in my opinion, any further proceedings, are void and of no effect.